J-A31010-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

RASHAUN DANTE RULEY

                            Appellee                  No. 215 MDA 2015


                     Appeal from the Order January 9, 2015
               In the Court of Common Pleas of Lycoming County
              Criminal Division at No(s): CP-41-CR-0001233-2014


BEFORE: PANELLA, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.                          FILED JANUARY 29, 2016

        The Commonwealth of Pennsylvania appeals1 from the order entered

January 9, 2015, in the Court of Common Pleas of Lycoming County, which

granted Appellee Rashaun Dante Ruley’s pretrial motion to suppress

evidence. We affirm.

        We take the history of this case from the suppression court’s opinion.

              On June 29, 2014 at approximately 5:45 p.m., Sergeant
        Kris Moore of the Williamsport Bureau of Police was dispatched
        to the area of the 600 block of Second Street and Maynard
        Street for a fight or disturbance “involving handguns.”
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  This appeal is permissible as of right because the Commonwealth has
certified in good faith that the suppression order submitted for our review
substantially handicaps the prosecution and the appeal is not intended for
delay purposes. See Pa.R.A.P. 311(d).
J-A31010-15


            By the time Sergeant Moore arrived, other officers had
     identified three potential actors and had interaction with them.
     Sergeant Moore was providing cover from a distance. Sergeant
     Moore recognized one of the suspects as [Ruley]. Through the
     Lycoming County Communications, Sergeant Moore had been
     advised that there was an active bench warrant for [Ruley’s]
     arrest.

            Sergeant Moore talked briefly with [Ruley] while [he] was
     sitting on the back steps of the residence, not [Ruley’s],
     adjacent to Second Street. Given Sergeant Moore’s training and
     experience with individuals under the influence of controlled
     substances and based on his observations of [Ruley], he
     concluded that [Ruley] was “very, very high.”

           Sergeant Moore had multiple prior contacts with [Ruley].
     On this occasion, [Ruley] was speaking slowly, mumbling more
     than usual, was very soft spoken and was “real high.”

           Being made aware of the warrant, Sergeant Moore advised
     [Ruley] that he would be taking him into custody. Sergeant
     Moore began to help [Ruley] off the steps and readily noticed
     that [Ruley] was in no shape to safely walk. Sergeant Moore
     remarked to [Ruley] that he was “high as a kite” to which
     [Ruley] responded that he had been “smoking all day.”

            Sergeant Moore concluded that [Ruley] was under the
     influence of marijuana to a degree that presented a danger to
     [Ruley] and others. While escorting [Ruley] back to the patrol
     unit, Sergeant Moore searched [Ruley] as part of [his] arrest due
     to the bench warrant.

           The search    incident   to   arrest   yielded   [heroin   and
     marijuana].

            With respect to the warrant, it had previously been issued
     under Information No. 1724-2013 of Lycoming County. It was
     issued by the [c]ourt on June 19, 2014 as a result of [Ruley’s]
     failure to appear for a criminal trial scheduled on June 17, 2014.
     However, by stipulated order of the parties signed by the [c]ourt
     on June 24, 2014, the bench warrant was vacated. Apparently,
     Lycoming County Communications and Sergeant Moore were
     unaware that the bench warrant was vacated prior to Sergeant
     Moore arresting [Ruley] on said warrant.

Suppression Court Opinion, 1/9/15 at 1-3.

                                    -2-
J-A31010-15



        Ruley was charged with one count of possession with intent to deliver

(heroin) and one count of possession of a small amount of marijuana for

personal use.2 Ruley filed a suppression motion. The suppression court held

a hearing on the motion and later issued an opinion and order in which it

granted Ruley’s suppression motion. The Commonwealth timely appealed.

        The Commonwealth raises the following issues for our review.

        1. Did the court err in granting the Motion to Suppress Evidence
           on the basis that the warrant that the police arrested [Ruley]
           on, at the time of the arrest was no longer valid and therefore
           the arrest was illegal and the officer[’]s good faith did not
           justify the arrest.

        2. Should the decisions in Commonwealth v. Johnson, 386 A.2d
182 (Pa. 2014) and Commonwealth v. Edmunds, 586 A.2d
887 (Pa. 1991) be overruled.

        3. Did the court err in finding that police lacked probable cause
           to arrest [Ruley] for public drunkenness, and that even if
           probable cause existed, the arrest was illegal because [Ruley]
           was arrested pursuant to the invalid warrant and not for
           public drunkenness.

Commonwealth’s Brief at 7.

        Our standard of review is settled.

        When the Commonwealth appeals from a suppression order, this
        Court may consider only the evidence from the defendant’s
        witnesses together with the evidence of the prosecution that,
        when read in the context of the record as a whole, remains
        uncontradicted. In our review, we are not bound by the
        suppression court’s conclusions of law, and we must determine if
        the suppression court properly applied the law to the facts. We
        defer to the suppression court's findings of fact because, as the
____________________________________________


2
    35 P.S. §§ 780-113(a)(30) and (a)(31)(i), respectively.



                                           -3-
J-A31010-15


      finder of fact, it is the suppression court’s prerogative to pass on
      the credibility of the witnesses and the weight to be given to
      their testimony.

Commonwealth v. Myers, 118 A.3d 1122, 1125 (Pa. Super. 2015)

(citation omitted).      Here, the suppression court’s factual findings are

supported by the record.         Thus, we proceed to review the court’s legal

conclusions,   for    which    our   standard    of   review   is   de   novo.      See

Commonwealth v. Wilson, 101 A.3d 1151, 1153 (Pa. Super. 2014),

appeal denied, 121 A.3d 496 (2015).

      In Commonwealth v. Edmunds, 586 A.2d 887, 895-96 (Pa. 1991),

our   Supreme        Court    rejected   the    United   States     Supreme      Court’s

promulgation of a good-faith exception to the exclusionary rule in United

States v. Leon, 468 U.S. 897 (1984), as follows.

      [G]iven the strong right of privacy which inheres in Article 1,
      Section 8, as well as the clear prohibition against the issuance of
      warrants without probable cause, or based upon defective
      warrants, the good faith exception to the exclusionary rule would
      directly clash with those rights of citizens as developed in our
      Commonwealth over the past 200 years.

Edmunds, 586 A.2d at 901. The Court explained that

      [W]e disagree with the Court’s suggestion in Leon that we in
      Pennsylvania have been employing the exclusionary rule all
      these years to deter police corruption. We flatly reject this
      notion. We have no reason to believe that police officers or
      district justices in the Commonwealth of Pennsylvania do not
      engage in “good faith” in carrying out their duties. What is
      significant, however, is that our Constitution has historically
      been interpreted to incorporate a strong right of privacy, and an
      equally strong adherence to the requirement of probable cause
      under Article 1, Section 8. Citizens in this Commonwealth
      possess such rights, even where a police officer in “good faith”
      carrying out his or her duties inadvertently invades the privacy

                                         -4-
J-A31010-15


     or circumvents the strictures of probable cause.      To adopt a
     “good faith” exception to the exclusionary rule,      we believe,
     would virtually emasculate those clear safeguards     which have
     been carefully developed under the Pennsylvania       Constitution
     over the past 200 years.

Id. at 899 (emphasis added).

     Our Supreme Court recently reaffirmed that Edmunds remains

controlling precedent in Commonwealth v. Johnson, 86 A.3d 182 (Pa.

2014). In that case, police arrested Johnson based upon an arrest warrant

that was “no longer valid and should have been recalled[.]” Id. at 184. The

Johnson Court concluded that

     the trial court properly suppressed the physical evidence seized
     by police incident to an arrest based solely on an invalid, expired
     arrest warrant. The courts below granted relief based upon the
     analysis of the Pennsylvania Constitution set forth in Edmunds,
     which rejected the federal good faith exception to the
     exclusionary rule (there, in the context of a defective search
     warrant).     Edmunds      is   binding    precedent     and    the
     Commonwealth has not challenged its validity here. Nor has the
     Commonwealth offered any meaningful distinction of Edmunds
     in constitutional terms. The courts below were correct that
     Edmunds controls the outcome in such circumstances.

Id. at 187.

     Applying the decisions in Edmunds and Johnson to the instant case,

the lower court determined that Sergeant Moore was not entitled to a good

faith exception to the exclusionary rule based upon his mistaken belief that

the bench warrant for Ruley’s arrest was valid.      See Suppression Court

Opinion, 1/9/15 at 3-5.        The suppression court further rejected the

Commonwealth’s argument that regardless of the validity of the bench




                                    -5-
J-A31010-15



warrant, Sergeant Moore had independent probable cause to arrest Ruley for

public drunkenness:

            In this case, the probable cause which led to the arrest
      was the bench warrant and not [Ruley] allegedly violating 18
      Pa.C.S. § 5505 [pertaining to public drunkenness].

            The Commonwealth has not provided any authority that
      supports its argument that although Sergeant Moore arrested
      [Ruley] on what turned out to be an invalid or expired bench
      warrant, the Commonwealth could now, after the fact, claim that
      probable cause existed on a different matter.

Id. at 6-7. The court continued:

            [P]erhaps most determinatively, Sergeant Moore’s relevant
      observations of [Ruley] were not obtained until after he decided
      to place [Ruley] under arrest on the [invalid] warrant. It was
      not until after Sergeant Moore decided to arrest [Ruley] and
      began taking him into custody that he determined [Ruley] could
      not walk, which led Sergeant Moore to believe [Ruley] could
      endanger himself or others. Up until this point, [Ruley] was
      merely sitting on a porch not endangering or annoying anyone.
      See Commonwealth v. Meyer, 431 A.2d 281, 290-91 (Pa. Super.
      1981)(section 5505 is carefully drawn so as not to punish all
      forms of drunkenness but only drunkenness to such a degree as
      to endanger himself or other persons or property or annoy
      persons in the vicinity; the Model Penal Code comment states
      that the requirement that an individual be manifestly under the
      influence was designed to require some aberrant behavior before
      arrest is authorized).

           Under these circumstances, the [c]ourt cannot conclude
      Sergeant Moore had probable cause to arrest [Ruley] for public
      drunkenness.

Id. at 7-8.




                                   -6-
J-A31010-15



       We agree with the suppression court’s analysis. It is uncontested that

Ruley was arrested solely based on the invalid search warrant, and that he

was not charged with public drunkenness.3 See N.T., Suppression Hearing,

11/10/14 at 7. At the suppression hearing, Sergeant Moore admitted that it

was only after he had asked Ruley to stand up in order to take him into

custody on the invalid bench warrant that he realized Ruley was “a little

unsteady on his feet” and he reached the conclusion that Ruley was a

danger to himself or others.             Id. at 18.      Clearly, Ruley’s apparent

intoxication played no factor in the Sergeant Moore’s decision to arrest

Ruley.    Hence, as the bench warrant that served as the basis for Ruley’s

arrest was invalid, the arrest was illegal and the contraband seized during

the search incident to that arrest must be suppressed.

       Although the Commonwealth urges that we overturn the decisions in

Edmunds and Johnson, which is a power we do not have, there is no doubt

that these cases remain controlling precedent in this Commonwealth. See

Johnson, 86 A.3d   at   187    (reaffirming   that   “Edmunds   is   binding

precedent”).       Edmunds and Johnson make clear that even if Sergeant

____________________________________________


3
  Sergeant Moore further acknowledged that in the affidavit of probable
cause attached to the criminal Complaint, he did not detail his observations
that Ruley was extremely high or include his conclusion that Ruley was a
danger to himself or others. See N.T., Suppression Hearing, 11/10/14 at
15-16. See also Affidavit of Probable Cause, 6/9/24 (“Upon confirmation of
the [bench warrant], I then searched Ruley and found him to have 110 bags
of heroin in his right cargo pocket of his shorts.”).



                                           -7-
J-A31010-15



Moore believed that the bench warrant was valid, he is not entitled to a good

faith exception.      We further reject the Commonwealth’s contention that

Sergeant Moore had established independent probable cause for the arrest

based upon Ruley’s alleged public drunkenness.         As previously noted,

Sergeant Moore’s observations of Ruley’s intoxication played no part in his

decision to conduct the arrest, and therefore cannot provide post hoc

justification thereof.4

       Based on all of the foregoing, we affirm the court’s order granting

Ruley’s suppression motion.

____________________________________________


4
  We agree with the suppression court that the Commonwealth’s reliance
upon Commonwealth v. Canning, 587 A.2d 330 (Pa. Super. 1991), is
misplaced. In Canning, police were called to investigate reports that a
stranger was pacing on a neighbor’s front porch. See 587 A.2d at 331.
When police observed that Appellant appeared intoxicated and confused and
smelled of alcohol on his breath, they decided to arrest him for public
intoxication. See id. A search incident to that arrest revealed narcotics in
Appellant’s pants pockets. See id. When Appellant was not charged with
public intoxication, Appellant moved to suppress the evidence. On appeal,
this Court determined that because the police had probable cause to arrest
Appellant for public intoxication, the narcotics were uncovered pursuant to a
valid search incident to arrest even though Appellant was not subsequently
charged with that particular offense. See id. at 332. In so finding, we
reasoned that “[o]nce probable cause is established, it does not dissipate
simply because the suspect is not charged with the particular crime which
led to the finding of probable cause.” Id.

       Here, Sergeant Moore did not arrest Ruley based upon probable cause
that he was publicly intoxicated, but rather upon the mistaken belief that the
bench warrant was valid. As such, any consideration as to whether probable
cause existed to arrest Ruley for public drunkenness is irrelevant. Unlike the
situation presented in Canning, the officer’s observations of Ruley’s
intoxication did not serve as the basis for the arrest.



                                           -8-
J-A31010-15



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/29/2016




                          -9-